Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 16-19 and 21-24 is/are rejected under 35 U.S.C. 102(a)(1)-(2) as being anticipated by Or-Back (Pub. No.: US 20170117291).
Re claim 16, Or-Back, FIG. 7 and 14 teaches a 3D junction semiconductor memory device, comprising: 
a substrate (110, Fig .1); 
a plurality of vertical channel structures, extended upward on the substrate, wherein each one of the pluralities of vertical channel structures comprises multiple alternatively stacked source/drain material layers (702/732, ¶ [0202]/[0212]) and channel material layers (704/734) in a vertical direction, an uppermost layer of the vertical channel structures is one of the source/drain material layers, and the source/drain material layers (P++, [0204]) and the channel material layers (N type) are doped with different doping types; and 
and 
a word line cut (“selective isotropic etching the channel material layer wherever not covered by the gate stack”, FIG. 8B, ¶ [0217]), opening from an upper surface of a composite stack structure and extended down to a surface of the substrate, wherein the word line cut tunnels the pluralities of gate layers and the insulation layers, and the word line cut divides the pluralities of vertical channel structures in groups (because of the “voids 812 in between the horizontal strips of the un-etched S/D material”).
Re claim 17, Or-Back, FIG. 7 and 14 teaches the device according to claim 16, wherein the source/drain material layers and the channel material layers constitute a hollow structure (719, Fig. 7C, [0209]), and the hollow structure is filled with an insulated material (716 of FIG. 7E).
Re claim 18, Or-Back, FIG. 7 and 14 teaches the device according to claim 16, wherein the source/drain material layers and the channel material layers constitute a solid column structure (Figs. 7F/7G).
Re claim 19, Or-Back, FIG. 7 and 14 teaches the device according to claim 16, wherein a stair-stepped structure (Fig. 7H) is formed on at least one side of the pluralities of gate layers (714/742).
Re claim 21, Or-Back, FIG. 7 and 14 teaches the device according to claim 16, further comprising a data storage layer (712, Fig 7D, [0210]), wherein the data storage layer is disposed between the pluralities of channel material layers (704/734) and the pluralities of gate layers (714).
Re claim 22, Or-Back, FIG. 7 and 14 teaches the device according to claim 21, wherein the data storage layer (712) is disposed between the pluralities insulation layers (716) and the pluralities of gate layers (714/742).
Re claim 23, Or-Back, FIG. 7 and 14 teaches the device according to claim 16, further comprising a bit line contact and a bit line (767/BL, Fig 7H, [0212]), wherein the bit line contact is connected to an uppermost layer of the source/drain material layers (702/732), and the bit line is connected above the bit line contact.
Re claim 24, Or-Back, FIG. 7 and 14 teaches the device according to claim 16, further comprising a conductive connector (the upper most layer, Fig. 7H or 2nd gate right 1442 of Fig 14B) is connected between an uppermost layer of the gate layers and a secondary uppermost layer of the gate layers (724/742/744), and connected between an lowermost layer of the gate layers and a secondary lowermost layer of the gate layers.
Response to Arguments
Applicant's arguments filed 09/22/2021 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that
“Independent claim 16, as amended, recite, "[a] 3D junction semiconductor memory device, comprising ... a word line cut, opening from an upper surface of a composite stack structure and extended down to a surface of the substrate, wherein the word line cut tunnels the pluralities of gate layers and the insulation layers, and the word line cut divides the pluralities of vertical channel structures in groups." Applicants respectfully submit that nothing in the first embodiment of Or-Back discloses all the limitations of independent claim 16. For example, in contrast to the recited claim features, the word lines 765 are grid of memory control lines which are solid lines each of which is completely disposed above the control gates 742, gates 714 and insulation material 716, as shown in    [0211], [0214] and FIGs. 7D, 7E and 7H of Or-Back. For at least the above reasons, independent claim 1 us patentably distinct over Or- Back.”, page 8.

The Examiner respectfully submits that Or-Back still reads on:
a word line cut (“selective isotropic etching the channel material layer wherever not covered by the gate stack”, FIG. 8B, ¶ [0217]), opening from an upper surface of a composite stack structure and extended down to a surface of the substrate, wherein the word line cut tunnels the pluralities of gate layers and the insulation layers, and the word line cut divides the pluralities of vertical channel structures in groups (because of the “voids 812 in between the horizontal strips of the un-etched S/D material”, also see ¶ [0218]-[0219]).
For the above reasons, it is believed that the rejections should be sustained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY TRAN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        999